NUMBER 13-19-00385-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ANTONIO TREVINO,                                                       Appellant,

                                              v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                    ORDER WITHDRAWING RECORD

              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      The mandate in the above cause was issued on August 31, 2021. The Honorable

Jason Wolf has filed a motion to withdraw the record in the above-referenced cause.

Having considered the motion, the Court is of the opinion that the request should be

granted. Accordingly, the motion is hereby granted with order.
       The record, consisting of the clerk’s and reporter’s record, is ordered to be

withdrawn and made available to the Honorable Jason Wolf on this date; he shall arrange

for delivery of the records, at his expense, with the Clerk of the Court within five (5) days.

       Furthermore, the Honorable Jason Wolf is hereby ORDERED to return the record

to this Court on or before January 3, 2022, or, if he is unable to return the record at that

time, to seek an extension by filing a motion with the Court.



                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
29th day of November, 2021.




                                              2